Title: From Richard Rush to Abigail Smith Adams, 11 November 1816
From: Rush, Richard
To: Adams, Abigail Smith


				
					Respected Madam.
					Washington November 11. 1816
				
				I find, from a conversation with Mr Monroe, that it is not the intention of government to send dispatches to Spain by the Chippewa, or to employ her, in any other way, as a dispatch vessel. Hence the rumour adverted to in your favor of the 28th ulto. must, it would seem, have originated in some mistake. I ought to have transmitted this information some days earlier, and beg leave to apologize for not having done so.	It gives me pleasure to add at the same time, that Mr Monroe received the application which I made to him on behalf of Mr Clarke, in a manner that was gratifying, and from the sentiments he expressed, I am sure would have been strongly disposed to employ him in the way suggested, had the vessel been about to sail.	I offer you, madam, in conjunction with Mr Adams, my sincere and respectful salutations
				
					Richard Rush.
				
				
			